Exhibit 10.6



[tsoerlogo.jpg]
Performance Share Awards Granted in 2016


Summary of Key Provisions


Purpose
l To advance the interests of the Company by motivating plan participants to
contribute to the long-term success and progress of the Company.
Eligibility
l All senior executives and employees in the Company as approved by the
Compensation Committee ("Committee") of Tesoro Board of Directors.
Plan
l This award is granted under the general terms and conditions of the Amended
and Restated 2011 Long-Term Incentive Plan.
Performance Shares
l A Performance Share Award is a grant of shares where the final payout upon
vesting is contingent upon achieving specific performance goals during a
specified performance period.
Performance Period
l The performance period for the Performance Share Award granted in 2015 is 36
months (January 1, 2016 to December 31, 2018).
Vesting
l The Performance Share Award will vest at the end of the 36 month performance
period, subject to achievement of the Section 162(m) goal described below.
Dividend Equivalents
l Dividend equivalents will be earned on the performance share award to the
extent that the Company pays dividends to shareholders.
l The dividend equivalents will be accrued over the performance period and paid
in cash at the same time that the performance share award is distributed.
l The dividend equivalents will be calculated and accrued based on the actual
number of performance shares earned based on the actual performance results at
the end of the performance period; provided, that for a terminated employee, the
dividend equivalents will be pro-rated based upon the adjusted number of
performance shares earned by such employee (as described below).
l In no event will dividend equivalents be paid with respect to unearned
performance shares.
Form and Timing of Payout
l The Performance Share Awards will be settled in common stock of the Company as
soon as practical, but in any event within calendar year 2019.






Performance Share Awards Granted in 2016    1

--------------------------------------------------------------------------------

[tsoerlogo.jpg]

Payout Range
l The payout for the Performance Share Award can range from 0% to 200% as
reflected in the Performance Payout Table.
l If the Company’s TSR over the performance period is negative, the Committee
has the authority to reduce the actual payout percentage below that is reflected
in the Performance Payout Table.
Performance Measures
The Performance Share Award will be measured using relative Total Shareholder
Return (TSR) benchmarked against an index of the median TSR of the Performance
Peer Group defined below. 
•  For purposes of calculating TSR for the Company and our Performance Peer
Group: 
•An average of the stock prices for the 30 business days preceding the beginning
and end of the performance period will be used to calculate TSR. Normal
dividends will be assumed to be reinvested in stock on the date the dividend is
paid to shareholders. Any special dividends will not be included in the
calculation.
•At the end of the performance period, a TSR will be calculated for the Company
and for each of the individual peers. The three-year TSR calculations for each
of the peer group companies will be used to determine a benchmark index by
taking the median (50% percentile) of these results. This benchmark index will
be referred to as the Median Index TSR.
•The difference between the Company’s TSR over the performance period and the
Median Index TSR will be used to determine the payout percentage as shown in the
payout table below. The payout percentage in the payout table below will be
applied to the performance shares granted to the employee at time of grant,
subject to the Committee’s discretion described above in the event the Company’s
TSR over the performance period is negative.








Performance Share Awards Granted in 2016    2

--------------------------------------------------------------------------------

[tsoerlogo.jpg]

 
 
 
Tesoro Performance Relative to the Index (Median Index TSR excluding Tesoro
minus Tesoro Average TSR in Percentage Points Difference
Payout % (Payouts between points will be interpolated using a straight-line
interpolation rounded to the nearest whole percent.)
 
<-33.33%
0%
 
-30%
10%
 
-20%
40%
 
-10%
70%
 
0%
100%
 
10%
130%
 
20%
160%
 
30%
190%
 
33.33%+
200%
 
 
 
 
 
 
 
Performance Peer Group
l The Performance Peer Group are the following companies: 
•    HollyFrontier, Marathon Petroleum, Phillips 66, Valero Energy, PBF Energy,
Inc., XLE Energy Index and S&P 500 Index


If any peer company drops out during the performance period, their performance
will be included as long as they are in place for at least half of the
performance period.


Performance Share Awards Granted in 2016    3

--------------------------------------------------------------------------------

[tsoerlogo.jpg]

Termination of Employment and Timing of Payout
l    Death/Disability - The payout of the award will be pro-rated based on the
number of full months worked within the performance period divided by 36 and
issued assuming target performance. Shares and any dividend equivalents will be
issued as soon as administratively practical.
l    Retirement - The payout of the award will be pro-rated based on the number
of full months worked within the performance period divided by 36 and adjusted
for actual performance results at the end of the performance period. Shares and
any dividend equivalents will be issued as soon as administratively practical,
but in any event within calendar year 2018.
l    Voluntary Termination or Termination for Cause - Shares will be forfeited.
l    Involuntary Termination (not in connection with a Change in Control) - The
payout of the award will be pro-rated based on the number of full months worked
(minimum of 12 months required) within the performance period divided by 36 and
adjusted for actual performance results at the end of the period. Shares and any
dividend equivalents associated with your shares will be issued as soon as
administratively practical within calendar year 2019.
l    Involuntary Termination or Voluntary Termination for Good Reason within two
years following a Change in Control - The full award (as converted as described
below) and any associated dividend equivalents will be paid out as soon
administratively practical.
l    Separation Under Severance/Separation Agreement - If an employee is
terminated pursuant to a severance or separation agreement under any
circumstance, the Committee may, at its discretion, further reduce the award
payout percentage beyond the pro-rated reduction described above.


Performance Share Awards Granted in 2016    4

--------------------------------------------------------------------------------

[tsoerlogo.jpg]

Good Reason (under Change in Control only)
l  Good Reason means the occurrence of any of the following:


l    without Participant's express written consent, the assignment to
Participant of any duties inconsistent with the employment of Participant
immediately prior to the Change in Control, or a significant diminution of
Participant's positions, duties, responsibilities and status with the Company
from those immediately prior to a Change in Control or a diminution in
Participant's titles or offices as in effect immediately prior to a Change in
Control, or any removal of Participant from, or any failure to reelect
Participant to, any of such positions;


l    a material reduction by the Company in Participant's Base Salary, as in
effect immediately prior to a Change in Control;


l    the failure by the Company to continue benefits, including but not limited
to, thrift, pension, life insurance, and health plans, substantially equal in
value, in the aggregate, to those in which Participant is participating or is
eligible to participate at the time of the Change in Control except as otherwise
required by the terms of such plans as in effect at the time of any Change in
Control;


l    the failure by the Company to continue in effect any incentive plan or
arrangement in which Participant is participating at the time of a Change in
Control (or to substitute and continue other plans or arrangements providing the
Participant with substantially similar benefits), except as otherwise required
by the terms of such plans as in effect at the time of any Change in Control;


l    the occurrence of an event that meets the criteria set forth under the
Company's relocation policy, as in effect from time to time, with respect to
which either (i) the Participant fails to provide express written consent to the
relocation or (ii) the Company fails to provide the relocation benefit set forth
in such policy; or


l    any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company.


Performance Share Awards Granted in 2016    5

--------------------------------------------------------------------------------

[tsoerlogo.jpg]

Change in Control
l In the event of a Change in Control of the Company, the Performance Share
Award will either be (i) assumed and continued by the acquirer or surviving
corporation in the transaction, or (ii) paid out upon consummation of the Change
in Control at the greater of the target amount or the actual performance at the
time of the Change in Control.


l If the Performance Share Award is assumed and continued in connection with a
Change in Control, the award will be converted into a time-based restricted
stock unit award upon consummation of the Change in Control with the number of
shares subject to the award equal to the number of shares that would have been
issued under the award using the greater of the target amount or the actual
performance at the time of the Change in Control. Following such conversion, the
award (including any dividend equivalents accrued on the shares subject to the
converted award) will vest based on continued employment through December 31,
2018.
Section 162(m) Performance Goals


l In addition to the performance criteria described above, the Performance Share
Award will only be eligible to vest if the Company has positive net income (as
determined under US GAAP) over at least one of the calendar years during the
performance period.

Nothing herein is intended to modify any referenced Plan. The applicable Plan is
the legally governing document and is the final authority on the terms of such
Plan unless the Compensation Committee of the Board of Directors (or in the
absence of the Compensation Committee, the Board itself) specifies otherwise
(either in an Award Agreement or otherwise).



Performance Share Awards Granted in 2016    6